Citation Nr: 1121280	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial (compensable) extraschedular evaluation for bilateral hearing loss.  

2.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By its decision of October 2009, the Board denied entitlement to an increased (compensable) schedular evaluation for bilateral hearing loss and remanded the question of extraschedular entitlement to an increased (compensable) rating for bilateral hearing loss was remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC.  The purpose of that remand was to permit the AMC to more fully develop the issue of extraschedular entitlement to an initial compensable rating, and following the AMC's completion of the requested actions, the case has since been returned to the Board for further review.  

In April 2011, the Board advised the Veteran in writing that the Veterans Law Judge who had conducted a videoconference hearing before the Board in June 2009 was no longer employed by the Board and, on that basis, the Veteran was informed of his right to request another Board hearing before a Veterans Law Judge who would decide his appeal.  The Veteran was further advised that, if he failed to respond within 30 days from the date of the Board's correspondence, it would be assumed that he did not desire another hearing.  In the absence of any response from the Veteran with respect to the Board's April 2011, it is determined that no further Board hearing is sought by the Veteran and the Board will proceed to an adjudication of the merits of the appellate issue presented.  



The Board herein grants an extraschedular rating of 10 percent, but not in excess of 10 percent, for bilateral hearing loss, due at least in part upon a showing of marked interference with employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement that issue is further addressed in the REMAND portion of this document.  


FINDING OF FACT

The schedular criteria for evaluation of the Veteran's bilateral hearing loss are inadequate and there is an exceptional or unusual disability picture associated with that disorder, with such related factors as a resulting marked interference with employment, warranting the assignment of a 10 percent extraschedular evaluation.  


CONCLUSION OF LAW

The criteria for the assignment of an 10 percent extraschedular rating, but not greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As noted above, this matter was previously remanded by the Board in October 2009 so that initial development and adjudication could be undertaken with respect to the reasonably raised claim of extraschedular entitlement to an increased rating for bilateral hearing loss.  Pursuant to that remand, the Veteran was furnished notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), of the information and evidence needed to substantiate his claim for an extraschedular rating, and although he did not provide any additional evidence in support of his claim, the AMC requested an opinion from the Director of the VA's Compensation and Pension Service, as had been directed by the Board.  All of the actions sought by the Board through its recent remand were accomplished and there is no contrary argument advanced by the Veteran or on his behalf.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist set out in the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification in this case was accomplished by way of the RO's letters, dated in November 2005 and May 2008, and the AMC's letter, dated in November 2009, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (i.e., the RO) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was furnished to the Veteran-appellant long after the RO's initial adjudication of the extraschedular claim in its statement of the case in March 2008, in contravention of Pelegrini.  However, any deficiency in the timing of the notice provided was cured by the VA's issuance of full VCAA notice, followed by its entry of supplemental statements of the case in February 2009, June 2010, and February 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case or supplemental statement of the case to cure timing of notification defect).  

Finally, all pertinent examination and treatment records have been obtained and made a part of the appellant's claims folder to the extent that such records have been adequately identified or are otherwise available.  The evidence of record includes various examination and treatment records compiled by VA and non-VA sources, including the reports of multiple VA medical examinations and statements from attending medical personnel.  Also of record are lay statements and the September 2010 memorandum from the Director of the VA's Compensation and Pension Service regarding the Veteran's extraschedular entitlement.  Findings from the VA medical evaluations undertaken and the other evidence on file are sufficiently detailed and comprehensive in scope so as to permit the Board to address the question of whether an extraschedular rating is warranted and the Veteran does not contend otherwise.  Under these circumstances, no further actions are necessary for compliance with the VA's duty to assist, to include providing an additional medical examination or opinion.  

In view of the foregoing, the Board finds that VA has satisfied its duties under the VCAA and may proceed to adjudicate the merits of the issue presented on appeal.  

Merits of the Claim

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

Service connection for a bilateral sensorineural hearing loss was granted by RO action in June 2004.  At that time, a 0 percent schedular evaluation was assigned under DC 6100 from February 2004.  A claim for increase was received by the RO on October 25, 2005, and, as previously indicated, the Board denied entitlement to an increased schedular evaluation for bilateral hearing loss by its October 2009 decision.  The only question that remains is whether the Veteran is entitled to an initial compensable evaluation on an extraschedular basis for such disability.  

To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set for in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2010).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In implementing 38 C.F.R. § 3.321(b)(1), it must first be determined if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  Id.

There is evidence depicting an exceptional or unusual disability picture regarding the Veteran's bilateral hearing loss so as to render impractical the application of the rating schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  The evidence supporting the assignment of an extraschedular evaluation is found in the sworn hearing testimony of the Veteran and his wife in June 2009 and the information he conveyed to the RO's decision review officer in February 2008, as to the impact of his hearing loss on his everyday activities, including occupational pursuits.  He indicated that he was unable to operate a motor vehicle due to an inability to hear horns, that he had received one or more citations because of a failure to yield to emergency vehicles because of his inability to hear sirens, and that he was experiencing difficulties in conducting normal conversations either in person or by telephone.  That testimony was to the effect that the limitations imposed were severe and widespread and included the Veteran's resignation from his job as a building attendant at a university due to his inability to communicate well either face-to-face or by other means, such as a two-way radio.  The credible testimony of the Veteran and his wife is corroborated by family members, a co-worker, work supervisor and, university administrator, all of whom confirmed the great difficulties experienced by the Veteran while working on a college campus as a building attendant and his loss of that job due to his inability to carry out his assigned duties because he could not hear voice commands over a two-way radio or participate in on-the-job meetings occurring on a daily basis.  

Medical evidence denotes the existence of not more than a level I hearing impairment of the right ear or more than a level II impairment of the left ear, with there being no exceptional pattern of hearing impairment indicated.  When examined on behalf of VA in November 2005, the Veteran reported that he could not always understand what others were saying to him, but that his hearing loss disorder had not resulted in any time lost from work at that time.  VA treatment records reflect ongoing medical management of the Veteran's hearing loss with use of hearing aids.  

The record also indicates that, pursuant to the Board's request, the RO referred this matter to the Director of the VA's Compensation and Pension Service.  The Director responded by way of a September 2010 memorandum, denying the Veteran's claim for an extraschedular rating.  Consideration was given to the medical evidence on file, hearing testimony, and lay statements from various sources, as described above.  In the Director's opinion, the record failed to demonstrate the presence of an exceptional or unusual disability picture that rendered impractical the application of regular rating criteria.  The Veteran's communication problems were, in the Director's opinion, not greater than would normally be expected from a hearing loss disability.  Although noting that the Veteran had resigned from his job due to communication difficulties, it appeared that the Veteran was still able to communicate face-to-face with use of hearing aids.  The Director concluded that the Veteran's hearing loss was appropriately rated under DC 6100 and that entitlement to an extraschedular evaluation was not warranted.  

Contrary to the Director's conclusion, the Board finds that there is significant evidence, albeit of a non-medical nature, indicating that the Veteran's hearing impairment is not adequately reflected by the rating criteria set out in DC 6100 or the 0 percent schedular evaluation assigned thereunder.  The Veteran and his wife have provided sworn, credible testimony as to the impact of his bilateral hearing loss, particularly as it affected the Veteran's ability to function to minimum standards with respect to his most recent employment as a building attendant and his loss of that employment due squarely to his hearing impairment.  That testimony is fully bolstered by former co-workers and supervisors, who have verified that the Veteran's hearing loss was the sole cause of his inability to complete the tasks and responsibilities of his building attendant job, and ultimately, his loss of that job.  While the medical evidence on file fails to demonstrate any unique characteristics involving the Veteran's hearing loss, that is not a prerequisite for the assignment of an extraschedular evaluation.  Rather, as in this case, it need only be established that there is an exceptional or unusual disability picture and that the schedular criteria are inadequate.  Here, there is an abundance of persuasive lay evidence denoting the inadequacy of the schedular criteria and the noncompensable schedular rating assigned under DC 6100, with a showing of a marked interference with employment caused exclusively by the disability in question.  On that basis, the Board assigns an 10 percent extraschedular rating, but not greater, for bilateral hearing loss.

In assigning not more than a 10 percent extraschedular evaluation, the Board points to the medical data on file which are clearly inconsistent with a compensably disabling hearing loss.  The unique circumstances of the Veteran, to include his loss of employment due solely to his hearing loss, the Veteran indicated in his January 2011 statement that he was employed only on a part-time basis when he left his building attendant position.  The loss of part-time employment, when viewed in the context of the medical findings indicating no compensable disablement, persuades the Board that not more than a 10 percent extraschedular rating is in order.  


ORDER

An extraschedular evaluation of 10 percent, but not greater, for bilateral hearing loss is granted, subject to those provisions governing the payment of monetary benefits.


REMAND

Per Rice, supra, the issue of TDIU entitlement has been raised by the record.  However, needed procedural and evidentiary development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.  Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement.  

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA medical examination in order to assess his ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities (bilateral hearing loss, 10 percent; tinnitus, 10 percent) by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age?

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim.

If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate and the reasons why.

4.  Lastly, the Veteran's claim for a TDIU must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If the benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development. No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


